NO. 07-09-0030-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                      JULY 30, 2009

                          ______________________________


                                 JASON EARLE WELLS,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                                Appellee

                        _________________________________

           FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY;

          NO. 05-1399-K26; HON. BILLY RAY STUBBLEFIELD, PRESIDING

                         _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Jason Earle Wells was placed on deferred adjudication after pleading

guilty in 2006 to the offense of burglary of a habitation. The State sought to have his guilt

adjudicated in September 2007 and again in April 2008. After a hearing, the court revoked
appellant’s probation, adjudicated his guilt, and sentenced him to twelve years

confinement.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that the appeal is without merit. Along with his brief, appellate counsel has

attached a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response or brief pro se. By letter dated

June 22, 2009, this court also notified appellant of his right to file his own brief or response

and set July 22, 2009, as the deadline to do so. To date, we have received no response.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

several potential areas for appeal. They include 1) whether the trial court was neutral and

detached, 2) whether the State proved by a preponderance of the evidence that appellant

violated one or more conditions of his probation, and 3) whether any error occurred at the

time appellant was first placed on deferred adjudication. Counsel has explained why the

first and third issues lack merit.

           With respect to the second issue, counsel states that the sufficiency of the

evidence to support the trial court’s decision to adjudicate is not appealable. However, as

the State points out, the same was appealable at the time of the hearing on the motion to

adjudicate in this matter. See TEX . CODE CRIM . PROC . ANN . art. 42.12 §5(b) (Vernon Supp.

2008). Nevertheless, pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1991), we have conducted our own review of the record and conclude that the evidence



       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                      2
was sufficient to support one or more violations. Our own review has also failed to reveal

any reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2



                                                              Brian Quinn
                                                              Chief Justice



Do not publish.




       2
           Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                         3